WYNN, Judge.
Defendants Landsouth Properties, LLC, Community National Bank, Worth Harris Carter, Jr., and Kenneth R. Moss appeal from an order of the trial court denying their motion to change venue. Defendants assert that the trial court committed reversible error in denying their motion to change venue for an action to foreclose ma-*404terialmen’s liens. After careful review, we disagree and affirm the order of the trial court.
Briefly, the procedural and factual history of the instant appeal is as follows: In May 2002, Wellons Construction, Inc. entered into a written contract with Defendants to provide labor, materials, and equipment for the construction of portions of a mobile home park in Cumberland County, North Carolina. Through changes in orders, the parties agreed to increase the scope and value of the original contract. Wellons Construction allegedly performed its contractual obligations but did not receive the payment(s) required under the contract. On 3 November 2003, Wellons Construction filed a claim of lien in Cumberland County. Thereafter, Wellons Construction filed the instant action (seeking damages for breach of contract, unjust enrichment, and lien enforcement) in Harnett County, and a notice of lis pendens in Cumberland County. Defendants in response filed a motion to change venue, asserting that Harnett County is an improper venue for the action. Following the trial court’s denial of that motion, Defendants appealed.
Absent a statute mandating otherwise, proper venue for an action is determined by the residence of the parties to that action. North Carolina General Statute section 1-82 directs that an action must be tried:
[IJn the county in which the plaintiffs or the defendants, or any of them, reside at its commencement, or if none of the defendants reside in the State, then in the county in which the plaintiffs, or any of them, reside; and if none of the parties reside in the State, then the action may be tried in any county which the plaintiff designates in his summons and complaint[.]
N.C. Gen. Stat. § 1-82 (2003) (emphasis added). A domestic business resides where its principal place of business is located. N.C. Gen. Stat. § 1-79 (2003). Here, Wellons Construction, a domestic business, has its principal place of business in Harnett County. Venue in Harnett County would therefore appear to be proper.
Defendants argue, however, that North Carolina General Statute section 1-76, and not the default section 1-82, applies to actions, such as the instant one, in which a plaintiff seeks the enforcement of a lien against real property. North Carolina General Statute section 1-76 states that actions for “[Recovery of real property, or of an [] interest *405therein” or for “ [foreclosure of a mortgage of real property” must be brought where the property at issue is situated. N.C. Gen. Stat. § 1-76 (2003). Defendants cite to Penland v. Red Hill Methodist Church, 226 N.C. 171, 37 S.E.2d 177 (1946), and Sugg v. Pollard, 184 N.C. 494, 115 S.E. 153 (1922), which applied North Carolina General Statute section 1-76 to lien enforcement actions and thus limited venue in such action's to the underlying property’s situs.
The cases upon which Defendants rely were, however, decided decades before the 1969 enactment of North Carolina General Statute section 44A-13. North Carolina General Statute section 44A-13(a) states that “[a]n action to enforce [a] lien ... may be instituted in any county in which the lien is filed.” N.C. Gen. Stat. § 44A-13(a) (2003) (emphasis added). This Court has previously found that “may” is not properly construed as “must” and that a lien enforcement action may therefore properly be brought in a county other than that in which the lien is filed, i.e., in which the property subject to the lien is located. Ridge Cmty. Investors, Inc. v. Berry, 32 N.C. App. 642, 648, 234 S.E.2d 6, 10 (1977). While Ridge was overturned in part, our Supreme Court explicitly affirmed our holding that a lien enforcement action may properly be brought in a venue other than that where the property subject to the lien is situated. Ridge Cmty. Investors, Inc. v. Berry, 293 N.C. 688, 694-95, 239 S.E.2d 566, 570-71 (1977).
Moreover, North Carolina General Statute section 1-76 is not applicable to actions, such as the instant one, where the primary purpose is the recovery of money damages. For purposes of determining venue, i.e., for determining whether North Carolina General Statute section 1-76 applies, “consideration is limited to the allegations in plaintiff’s complaint.” McCrary Stone Service, Inc. v. Lyalls, 77 N.C. App. 796, 799, 336 S.E.2d 103, 105 (1985) (citations omitted). “If the judgment to which plaintiff would be entitled upon the allegations of the complaint will affect the title to land[,]” section 1-76 applies. Thompson v. Horrell, 272 N.C. 503, 504-05, 158 S.E.2d 633, 634 (1968). However, where the principal objective of an action is “to recover monetary damages for breach of [] contract,” even where issues surrounding a lien are involved, section 1-76 does not apply. Wise v. Isenhour, 9 N.C. App. 237, 239-40, 175 S.E.2d 772, 773-74 (1970) (where the primary objective of an action alleging breach of a construction contract was to collect monetary damages, but where plaintiff also requested removal of a lien, venue was properly determined not by section 1-76 but by residence of the parties). Because the primary objective of the instant action is the recovery of money dam*406ages for breach of a construction contract, North Carolina General Statute section 1-76 does not apply.
For the reasons stated herein, we affirm the order of the trial court.
Affirmed.
Judges McGEE concurs.
Judge TYSON concurs in a separate opinion.